Citation Nr: 0842124	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-08 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, cervical spine; herniated nucleus pulposus, lumbar 
spine; osteoarthritis, bilateral knees; sleep apnea; 
Barrett's esophagitis, claimed as a throat condition; hernia 
condition; nose damage, identified as deviated nasal septum; 
bilateral carpal tunnel syndrome; fibromyalgia; an acquired 
psychiatric disorder, claimed as bipolar disorder and manic 
depressive disorder; and hearing loss.
	
2.  Entitlement to service connection for asbestos related 
lung disease.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  The veteran testified at a personal 
hearing before a Decision Review Officer at the RO in August 
2006 as well as before the undersigned Veterans Law Judge in 
December 2007.  A copy of the transcripts of these hearings 
is of record.


FINDINGS OF FACT

1.  There is no evidence of degenerative disc disease, 
cervical spine; herniated nucleus pulposus, lumbar spine; 
osteoarthritis, bilateral knees; sleep apnea; Barrett's 
esophagitis, claimed as a throat condition; hernia condition; 
nose damage, identified as deviated nasal septum; bilateral 
carpal tunnel syndrome; fibromyalgia; an acquired psychiatric 
disorder, claimed as bipolar disorder and manic depressive 
disorder; or hearing loss in service or for many years after 
and no competent medical evidence of a nexus (link) between 
current diagnoses of these disorders and the veteran's period 
of active military service.

2.  Competent medical evidence of a diagnosis of a disability 
related to asbestos exposure is not of record.


CONCLUSIONS OF LAW

1.  The evidence does not establish the veteran has 
degenerative disc disease, cervical spine; herniated nucleus 
pulposus, lumbar spine; osteoarthritis, bilateral knees; 
sleep apnea; Barrett's esophagitis, claimed as a throat 
condition; hernia condition; nose damage, identified as 
deviated nasal septum; bilateral carpal tunnel syndrome; 
fibromyalgia; an acquired psychiatric disorder, claimed as 
bipolar disorder and manic depressive disorder; or hearing 
loss as a result of disease or injury incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1112(a), 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a), 3.385 (2008).

2.  A disability related to asbestos exposure was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in April 
2005 and provided to the appellant prior to the December 2005 
rating decision, the RO advised the appellant of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the appellant in 
obtaining and what information or evidence the appellant was 
responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, 
since his claims are being denied, no effective date or 
schedular evaluation will be assigned, so not receiving 
notice concerning these downstream elements of his claims are 
nonprejudicial, i.e., harmless error.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See, also, Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist, the RO obtained the 
veteran's service, VA, and private treatment records and he 
has provided his written communications and testimony from 
two hearings.  As there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board acknowledges that, to date, VA has not provided the 
veteran an examination or sought a medical opinion with 
respect to his claims.  As will be discussed in detail below, 
however, in light of the uncontroverted facts, the Board 
finds that the evidence, which indicates he was not treated 
for his claimed disabilities until many years after his 
separation from service and that he does not currently have a 
disability related to asbestos exposure, an examination is 
unnecessary to decide these claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
psychosis, and an organic disease of the nervous system like 
sensorineural hearing loss, may be also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385 (2008), which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The veteran claims that his degenerative disc disease, 
cervical spine; herniated nucleus pulposus, lumbar spine; 
osteoarthritis, bilateral knees; sleep apnea; Barrett's 
esophagitis, claimed as a throat condition; hernia condition; 
nose damage, identified as deviated nasal septum; bilateral 
carpal tunnel syndrome; fibromyalgia; an acquired psychiatric 
disorder, claimed as bipolar disorder and manic depressive 
disorder; and hearing loss are the result of disease or 
injury sustained in service, more than 40 years ago.  
Specifically, he contends that these disorders are the result 
of his work, to include noise exposure, onboard ship as a 
supply clerk, welder, ship fitter, and metalsmith as well as 
while standing security.  In addition, he claims that service 
connection for asbestos related lung disease is warranted 
because the ship on which he served had asbestos materials.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Evidence submitted by the appellant 
includes his private and VA treatment records which reflect 
findings of degenerative disc disease of the cervical spine, 
herniated nucleus pulposus of the lumbar spine, 
osteoarthritis of both knees, sleep apnea, Barrett's 
esophagitis, hernia, surgical treatment for his nose, 
bilateral carpal tunnel syndrome, fibromyalgia, bipolar 
disorder, manic depressive disorder, and hearing loss.  
However, he was discharged from active duty service 1968 and 
the competent medical evidence of record reflects that the 
initial treatment for any of these disorders was not until 
six years later, in 1974, when he had left knee surgery for 
torn medial meniscus or cartilage.  The competent medical 
evidence of complaints, treatment, findings, or diagnoses 
with respect to his remaining claims is even more remote from 
the date of his discharge from active duty service.  
Moreover, during his December 2007 hearing before the 
undersigned, the veteran testified that he initially sought 
treatment for his claimed conditions in the early 1970's; 
thus, at least two years after his discharge from active duty 
service.  

Based on the above, the evidence indeed shows diagnoses of 
the veteran's claimed disorders of degenerative disc disease 
of the cervical spine, herniated nucleus pulposus of the 
lumbar spine, osteoarthritis of both knees, sleep apnea, 
Barrett's esophagitis, hernia, surgical treatment for his 
nose, bilateral carpal tunnel syndrome, fibromyalgia, bipolar 
disorder, manic depressive disorder, and hearing loss.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The veteran's 
service medical records do not mention any complaints of 
relevant symptoms or show diagnoses with respect to his 
claimed disorders of degenerative disc disease of the 
cervical spine, herniated nucleus pulposus of the lumbar 
spine, osteoarthritis of both knees, sleep apnea, Barrett's 
esophagitis, hernia, surgical treatment for his nose, 
bilateral carpal tunnel syndrome, fibromyalgia, bipolar 
disorder, manic depressive disorder, and hearing loss.  The 
Board must find that his service medical records provide 
negative evidence against the veteran's claims.

In this case, as delineated in detail above, despite the 
veteran's contention that his disorders of degenerative disc 
disease of the cervical spine, herniated nucleus pulposus of 
the lumbar spine, osteoarthritis of both knees, sleep apnea, 
Barrett's esophagitis, hernia, surgical treatment for his 
nose, bilateral carpal tunnel syndrome, fibromyalgia, bipolar 
disorder, manic depressive disorder, and hearing loss are the 
result of his work onboard ship during his period of active 
duty service, the post-service medical records are entirely 
silent for any mention of these disorders for many years 
after separation from service.  Moreover, the veteran has 
testified that he did not initially seek treatment for these 
disorders until at least two years after his discharge from 
service.  

The Board acknowledges the veteran's lay statements 
indicating that he has suffered from degenerative disc 
disease of the cervical spine, herniated nucleus pulposus of 
the lumbar spine, osteoarthritis of both knees, sleep apnea, 
Barrett's esophagitis, hernia, surgical treatment for his 
nose, bilateral carpal tunnel syndrome, fibromyalgia, bipolar 
disorder, manic depressive disorder, and hearing loss as a 
result of disease or injury sustained in service and notes 
that he is competent to report symptoms of impairment related 
to these disorders.  Layno, 6 Vet. App. at 469.  See also 
38 C.F.R. § 3.159(a)(2).  However, the veteran's lay 
contentions in this case are outweighed by the service and 
post-service medical record which, as a whole, indicate that 
he did not initially complain of or receive treatment for any 
of these disorders until approximately six years after 
discharge from service and clearly does not support a finding 
that these disorder were caused by service.  See generally 
Barr v. Nicholson, supra.  Simply put, the veteran's lay 
contentions are not consistent with the other evidence of 
record, and are outweighed by this evidence.

In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted 
that while the concept of continuity of symptomatology under 
38 C.F.R. § 3.303(b) focuses on continuity of symptoms, not 
treatment, in a merits context, the lack of evidence of 
treatment may bear upon the credibility of the evidence of 
continuity.

The competent medical evidence of record here discloses a 
span of approximately six years without any clinical evidence 
to support any assertion of a continuity of symptomology with 
respect to any of the veteran's claimed disorders since 
service.  The fact that the contemporaneous records do not 
provide subjective or objective evidence that supports any 
recent contention that the veteran experienced continuous 
symptomatology since his period of active duty service is 
highly probative evidence against his claims.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).

While the Board has considered the veteran's contentions, it 
finds that the contemporaneous records are entitled to more 
probative weight than the recollections of the veteran of 
events which occurred decades previously.

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The competent 
evidence of record provides evidence against a finding of a 
nexus between the veteran's degenerative disc disease of the 
cervical spine, herniated nucleus pulposus of the lumbar 
spine, osteoarthritis of both knees, sleep apnea, Barrett's 
esophagitis, hernia, surgical treatment for his nose, 
bilateral carpal tunnel syndrome, fibromyalgia, bipolar 
disorder, manic depressive disorder, and hearing loss and his 
period of active service.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) [a veteran seeking disability benefits 
must establish a connection between the veteran's service and 
the claimed disability].  Specifically, as noted above the 
initial treatment for any of the veteran's claimed conditions 
was not until six years after service.

Moreover, since there is no objective indication of 
arthritis, psychosis, or an organic disease of the nervous 
system like sensorineural hearing loss within one year after 
service, the veteran is not entitled to application of the 
presumptive provisions either.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Arthritis, 
incidentally, must be objectively confirmed by X-ray.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

To fulfill the burden of proof for service connection, the 
medical evidence must demonstrate that the current disability 
was at least as likely as not (a 50 percent probability) 
caused by, or a result of the claimed in-service injury or 
disease.  Unfortunately, no competent medical evidence was 
submitted to demonstrate that it is at least as likely as not 
that degenerative disc disease of the cervical spine, 
herniated nucleus pulposus of the lumbar spine, 
osteoarthritis of both knees, sleep apnea, Barrett's 
esophagitis, hernia, surgical treatment for his nose, 
bilateral carpal tunnel syndrome, fibromyalgia, bipolar 
disorder, manic depressive disorder, or hearing loss were 
caused by military service.

In summary, the extensive medical evidence of record, 
including from VA and private health care providers, does not 
support the contention that the veteran's degenerative disc 
disease of the cervical spine, herniated nucleus pulposus of 
the lumbar spine, osteoarthritis of both knees, sleep apnea, 
Barrett's esophagitis, hernia, surgical treatment for his 
nose, bilateral carpal tunnel syndrome, fibromyalgia, bipolar 
disorder, manic depressive disorder, or hearing loss are 
connected to service and provides evidence against such 
findings.  The Board must also find that the service and 
post-service records, indicating conditions that did not 
manifest for many years after service, outweigh the veteran's 
lay statements cited above.

With respect to the claim of entitlement to service 
connection for asbestos related lung disease, it is noted 
that there is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting from asbestos exposure.  The date of this amended 
material is December 13, 2005.  The Court has held that VA 
must analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether: (1) service 
records demonstrate the veteran was exposed to asbestos 
during service; (2) development has been accomplished 
sufficient to determine whether the veteran was exposed to 
asbestos either before or after service; and (3) a 
relationship exists between exposure to asbestos and the 
claimed disease in light of the latency and exposure factors.  
Id. at Subsection (h).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Here, the veteran's service medical records do not show 
complaints or a diagnosis of asbestosis or a chronic 
respiratory disease.  His military service ended in September 
1968.

An August 2005 private treatment report, from the Arkansas 
Specialty Spine Center, includes the comment that the veteran 
"has sleep apnea from damage to the nose and exposure to 
asbestos, post traumatic stress syndrome aggravating his 
condition."  

Notwithstanding the August 2005 private treatment report from 
the Arkansas Spine Center with respect to the veteran's sleep 
disorder, the record does not contain competent medical 
evidence of asbestos related lung disease.  In the absence of 
any competent evidence of a current disability, including 
asbestosis, the Board must conclude the veteran does not 
currently suffer from asbestos related lung disease.  
Moreover, during his August 2006 hearing before a Decision 
Review Officer, the veteran testified that, aside from the 
August 2005 private treatment report, his symptoms have never 
been diagnosed as asbestosis or any type of lung disease that 
would be secondary to asbestos exposure.  In this regard, it 
is noted that the veteran is not competent to supplement the 
record with lay cause-and-effect conclusions that are not 
objectively substantiated by medical evidence.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

As a layperson, the veteran is competent to testify that he 
has experienced, for example, shortness of breath and/or 
other respiratory-related symptoms (e.g., a chronic cough, 
etc.).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  He 
does not, however, have the necessary medical expertise 
and/or training to make a diagnosis of an asbestos-exposure-
related disease or to establish the required cause-and-effect 
link between any current respiratory disease and asbestos 
exposure in the military.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See also, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  This simply has 
not been done in this instance.

Although the veteran has testified that he uses an inhaler, 
the competent medical evidence of record does not contain a 
finding that his symptoms are the result of his alleged 
asbestos exposure during his period of active duty service.  
Absent sufficient evidence of an asbestos-exposure-related 
disease, there is no basis to grant the claim.  See, e.g., 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for degenerative disc disease, cervical 
spine; herniated nucleus pulposus, lumbar spine; 
osteoarthritis, bilateral knees; sleep apnea; Barrett's 
esophagitis, claimed as a throat condition; hernia condition; 
nose damage, identified as deviated nasal septum; bilateral 
carpal tunnel syndrome; fibromyalgia; an acquired psychiatric 
disorder, claimed as bipolar disorder and manic depressive 
disorder; hearing loss; and asbestos related lung disease.  


It follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination with respect to these claims.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection 
for all of the veteran's claimed disabilities is therefore 
denied.


ORDER

Entitlement to service connection for degenerative disc 
disease, cervical spine; herniated nucleus pulposus, lumbar 
spine; osteoarthritis, bilateral knees; sleep apnea; 
Barrett's esophagitis, claimed as a throat condition; hernia 
condition; nose damage, identified as deviated nasal septum; 
bilateral carpal tunnel syndrome; fibromyalgia; an acquired 
psychiatric disorder, claimed as bipolar disorder and manic 
depressive disorder; and hearing loss is denied.
	
Entitlement to service connection for asbestos related lung 
disease is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


